Citation Nr: 9914974	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound of the right elbow, muscle group VI, with 
residual scar and neuritis of the median nerve, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the San Juan, Puerto 
Rico, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared at a hearing before the 
undersigned member of the Board in March 1999.


REMAND

The veteran testified at the hearing in March 1999 that he 
received VA outpatient treatment for his right elbow within 
the year prior to the hearing.  The most recent records of VA 
treatment of the veteran's right elbow in the claims folder 
date from August 1985.  Whereas VA medical records are 
constructively before the agency when it decides benefits 
claims, Bell v. Derwinski, 2 Vet. App. 611 (1992), the Board 
is of the opinion that the actual records should be obtained 
and considered by the RO and the Board. 

The veteran is service connected for injuries of muscle group 
VI, which include the extensor muscles of the arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5306 (1998).  The December 1995 VA 
examiner described loss of muscle mass and atrophy of the 
biceps, which is a member of muscle group V, the flexor 
muscles of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5305 
(1998).  However, the examiner diagnosed injury of muscle 
group VI, which had been the diagnosis since the original 
grant of service connection in April 1946.

In interpreting examination reports, "[f]eatures of the 
disability which must have persisted unchanged may be 
overlooked . . . .  If a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes."  38 C.F.R. § 4.2 (1998).

The are some discrepancies between the reported clinical 
findings and the diagnosis that raises some confusion.  
First, there seems to be a discrepancy in the December 1995 
examination report's use of the term "biceps" and in the 
use of the term "group VI".   Second, if the clinical 
finding of atrophy of a member of muscle group V is correct, 
then there is a question as to whether it represents a 
progression of the residuals of the shell fragment wound.  
Third, if the clinical finding of atrophy of the biceps is 
correct, then it is unclear as to whether the original 
diagnosis of injury of muscle group VI was mistaken.

These questions are pertinent to this case for several 
reasons.  First, if the injury in service was of muscle group 
VI, then atrophy of the biceps may be atrophy in a muscle 
group not in the path of the injuring missile, which is 
evidence of severe disability.  38 C.F.R. 
§ 4.56(d)(4)(iii)(F) (1998).  Second, the report raises the 
possibility that both muscle group VI and muscle group V 
sustained injuries.  Third, if the injury in service was 
actually of muscle group V, and not of muscle group VI, the 
case raises the matter of rating the actual disability.  See 
38 C.F.R. § 3.951 (1998).  

In addition, the veteran has testified that his condition is 
now worse and it is manifested by pain, numbness and other 
neurological involvement.  Inasmuch as the last examination 
was conducted in 1995, the Board is of the opinion that a 
more recent examination would be in order.  The examiner 
should review the service medical records contemporaneous 
with the injury, and discuss the December 1995 report in 
light of the historical medical record in order to clarify 
the apparent discrepancy.

Accordingly, the case is REMANDED for the following actionS:

1.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all physicians 
and/or medical facilities where he has 
been provided medical treatment for his 
residuals of shell fragment wound of the 
right elbow.  After securing appropriate 
releases from the veteran, if necessary, 
the RO should secure copies of records 
from the physicians and/or medical 
facilities indicated by the veteran. All 
records obtained should be associated 
with the claims folder.  All attempts to 
obtain records, which are ultimately not 
obtained, should be documented. If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).     

2.  The RO should obtain the records from 
all VA outpatient treatment received by 
the veteran from August 1995 to the 
present, and associate them with the 
claims folder.

3.   The RO should schedule the veteran 
for a comprehensive VA examination, 
specifically to determine the extent of 
the service connected residuals of shell 
fragment wound of the right elbow, muscle 
group VI, with residual scar and neuritis 
of the median nerve.  All appropriate x-
rays and special studies deemed necessary 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  In that the 
examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner is advised to 
address the functional impairment of the 
veteran's disability in connection with 
the criteria set forth by the Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4.  To this end, the examiner should 
address the degree of severity and 
medical findings which specifically 
correspond to the criteria listed in the 
Rating Schedule for any residual scars 
caused by the shell fragment wound of the 
right elbow and for any residual muscle 
injury.  To this end, the evaluation 
requested herein should specifically 
address the extent of functional 
impairment attributable to this 
disability.

Further, the physician should clarify the 
discrepancy documented in the examination 
of December 1995 between the finding of 
atrophy in a muscle of group V, the 
biceps, and the diagnosis of injury of 
group VI.  In this regard, the examiner 
should review the service medical records 
and state whether atrophy of the biceps 
is related to the original injury and 
constitutes atrophy of a muscle not in 
the track of the missile or; (2) if the 
original injury included the biceps; and 
(3) whether the original injury was of 
the biceps.  The examination should 
provide complete and accurate description 
of the injury and the extent of current 
impairment.  In addition, the examiner 
should specify any symptoms of 
manifestations reported by the veteran 
that are not associated with the injury 
and those that are part of or caused by 
this disability.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, this should 
be specified.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)

5.  After completion of the above, the RO 
should readjudicate the claim for 
increased rating for residuals of shell 
fragment wound of the right elbow, muscle 
group VI, with residual scar and neuritis 
of the median nerve with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained pursuant to this remand.  The RO 
should ensure that the rating decision 
accurately states the correct diagnostic 
code(s) for the veteran's disability with 
specific consideration given to the 
extent of any functional impairment.  
With respect to this disability, the 
readjudication of this claim must be 
within the analytical framework provided 
by the Court in Esteban, 6 Vet. App. 259 
(1994) (when rating shell fragment 
wounds, VA may not violate anti-
pyramiding provisions, see 38 C.F.R. 
§ 4.14, but must nevertheless consider 
potential application of separate ratings 
for scar disfigurement, pain symptoms 
caused by scars (tender on objective 
demonstration), and for any ratable 
impairment caused by underlying muscle 
damage.  See Myler v. Derwinski, 1 Vet. 
App. 571 (1991); Beyrle v. Brown 9 Vet. 
App. 24 (1996).  The RO should consider 
carefully and with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

6.  The RO should also consider whether 
the veteran's case should be submitted to 
the Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(1998).  

7.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The veteran is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claim, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

If the decision remains adverse, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


